Exhibit 1 Executive Officers and Directors of Clal Industries and Investments Ltd. (as of June 30, 2011) Citizenship is same as country of address, unless otherwise noted. Name & Address Position Present Principal Occupation Nochi Dankner Chairman of the Board of Directors Chairman of IDB Holding; IDB Development, Discount Investment Corporation Ltd. and Clal Industries and Investments Ltd.; Businessman and director of companies. 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 67023, Israel Avi Fischer Director & Co-Chief Executive Officer Executive Vice President of IDB Holding; Deputy Chairman of IDB Development; Co-Chief Executive Officer of Clal Industries and Investments Ltd. 3 Azrieli Center, The Triangular Tower, 45th floor, Tel-Aviv 67023, Israel Refael Bisker Director Chairman of Property and Building Corporation Ltd. Co-Chairman of Shufersal Ltd. 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 67023, Israel Marc Schimmel Director Co-Managing Director of UKI Investments. 54-56 Euston St., London NW1, United Kingdom Yecheskel Dovrat Director Economic consultant & director of companies. 1 Nachshon Street, Ramat Hasharon 47301, Israel Eliahu Cohen Director Chief Executive Officer of IDB Development. 3 Azrieli Center, The Triangular Tower 44th floor, Tel-Aviv 67023, Israel Shay Livnat Director President of Zoe Holdings Ltd. 3 Azrieli Center, The Triangular Tower, 45th floor, Tel-Aviv 67023, Israel David Leviatan Director Director of companies. 18 Mendele Street, Herzelia 46709, Israel Isaac Manor (*) Director Chairman of companies in the motor vehicle sector of the David Lubinski Ltd. group. 103 Kahanman Street, Bnei Brak 51553, Israel Dori Manor (*) Director Chief Executive Officer of companies in the motor vehicle sector of the David Lubinski Ltd. group. 103 Kahanman Street, Bnei Brak 51553, Israel Adiel Rosenfeld Director Representative in Israel of the Aktiva group. 42 Ha'Alon Street, Timrat 23840, Israel Liora Polachek External Director Independent Lawyer, Partner and Director atSitan Polachek Attorney. 46 He Beiyyar St., Tel Aviv , Israel Zeev Ben- Asher External Director Managers Coacher and organizational consultant. 20 Carmely St., Ramt-Gan , Israel Zvi Livnat Co-Chief Executive Officer Executive Vice President of IDB Holding; Deputy Chairman of IDB Development; Co-Chief Executive Officer of Clal Industries and Investments Ltd 3 Azrieli Center, The Triangular Tower, 45th floor, Tel-Aviv 67023, Israel Boaz Simons Senior Vice President Senior Vice President of Clal Industries and Investments Ltd 3 Azrieli Center, The Triangular Tower 45th floor, Tel-Aviv 67023, Israel Guy Rosen Senior Vice President Senior Vice President of Clal Industries and Investments Ltd.; Deputy Chairman of IDB Tourism Ltd 3 Azrieli Center, The Triangular Tower 45th floor, Tel-Aviv 67023, Israel Gonen Bieber (**) Vice President and Chief Financial Officer Vice President and Chief Financial Officer of Clal Industries and Investments Ltd.; Vice President and finance manager of IDB Development; Finance manager of IDB Holding. 3 Azrieli Center, The Triangular Tower 45th floor, Tel-Aviv 67023, Israel Nitsa Einan Vice President and General Counsel General Counsel of Clal Industries and Investments Ltd. and Clal Biotechnology Industries Ltd. 3 Azrieli Center, The Triangular Tower 45th floor, Tel-Aviv 67023, Israel Yehuda Ben Ezra Vice President & Comptroller Comptroller of Clal Industries and Investments Ltd 3 Azrieli Center, The Triangular Tower 45th floor, Tel-Aviv 67023, Israel (*) Dual citizen of Israel and France. (**) Dual citizen of Israel and Germany.
